DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 4/8/21 is acknowledged.    Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
An Office Action on the merits of claims 1-10 as follows:

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  (“and device transferring method” should be deleted from the title).

	ABSTRACT OF THE DISCLOSURE should be updated to a single paragraph and away from other text (commencing on a separate sheet).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schult et al (6955070).
Schult et al discloses the claimed device transferring apparatus, comprising:
a controlling component 15 and a punching component 4, wherein the punching component is located at one side of the controlling component 15 (see various embodiment Figs. 1-2); wherein
the punching component 4 comprises at least one punching head 11 movable in a first direction; and
the controlling component 15 comprises a protruding portion 16 corresponding to the at least one punching head 11 and capable of protruding toward the corresponding punching head 15, the protruding portion pushes the punching head 11 to move in the first direction by protruding the protruding portion 16 (see Fig. 1A-1B).
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schult et al (6955070).
Schult et al discloses the claimed device transferring apparatus, comprising:
a controlling component 15 and a punching component 4, wherein the punching component is located at one side of the controlling component 15 (see various embodiment Figs. 1-2);

    PNG
    media_image1.png
    578
    702
    media_image1.png
    Greyscale



the controlling component 15 comprises a protruding portion 16 corresponding to the at least one punching head 11 and capable of protruding toward the corresponding punching head 15, the protruding portion pushes the punching head 11 to move in the first direction by protruding the protruding portion 16 (see Fig. 1A-1B).

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Janssen et al 6955070).
Janssen et al discloses the claimed device transferring apparatus, comprising:
a controlling component 24 and a punching component 52, wherein the punching component is located at one side of the controlling component 24 (see Figs. 1-2); 


    PNG
    media_image2.png
    187
    274
    media_image2.png
    Greyscale


the controlling component 52 comprises a protruding portion 55 corresponding to the at least one punching head 59 and capable of protruding toward the corresponding punching head 15, the protruding portion pushes the punching head 59 to move in the first direction by protruding the protruding portion 55 (see Fig. 1-2).
As applied to claim 2, refer to Janssen’s Fig. 1 which depicts the microfluidic substrate 24 with cavity 23 and inflow port 32 and out flow port 33.

Conclusion
Claims 3-10 are pending objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt